Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2018

                                        No. 04-18-00433-CV

                           IN THE INTEREST OF I.I.C., A CHILD,

                    From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CI23702
                            Honorable Laura Salinas, Judge Presiding

                                           ORDER
       After we struck Appellant’s brief for noncompliance with the Texas Rules of Appellate
Procedure, we granted his first motion for extension of time to file his brief until October 16,
2018. Before the deadline, Appellant filed a second motion for extension of time to file the brief
until November 5, 2018.
        Appellant’s motion is GRANTED. Appellant’s amended brief is due on November 5,
2018.
        Appellant’s amended brief must correct all the violations listed in our August 30,
2018 order and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. If the
amended brief does not comply as ordered, we “may strike the brief, prohibit [Appellant] from
filing another, and proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a); see also
id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails to timely file a
brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court